PER CURIAM.
The question before the trial court was whether or not the promissory note-on which the action was brought had been materially changed before it was-delivered by the maker to the payee. The trial court found for respondent upon evidence that was conflicting, and although the documentary evidence introduced for the purpose of identifying the handwriting strongly indicates-that the interlineation was not made by appellant, yet the evidence to the effect that the note was changed after delivery is not so convincing as to call for a, reversal.
Order affirmed.